Citation Nr: 0427661	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-12 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (the RO).

Procedural history  

The veteran served on active duty from June 1969 to June 
1971.  Service in Vietnam is indicated by the evidence of 
record.

The veteran filed an initial claim of entitlement to service 
connection for bilateral hearing loss in September 1983.  In 
a November 1983 rating decision, the RO denied the claim.  
The veteran was notified of this decision and of his appeal 
rights by letter from the RO dated November 1983.  He did not 
appeal.

The veteran sought to reopen his claim for service connection 
for bilateral hearing loss in December 1987 and September 
1994.  His claims were denied by the RO in rating decisions 
dated February 1988 and March 1995, respectively.  The 
veteran did not appeal those decisions.  

In January 2002, the RO received from the veteran a request 
to reopen the bilateral hearing loss claim.  In a May 2002 
rating decision, the RO refused to reopen the claim on the 
ground that new and material evidence had not been submitted.  
The veteran disagreed with the May 2002 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) on May 2003.

Issues not on appeal

In January 2002, the RO received the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In March 2002, the RO received a statement 
from the veteran which included an additional claim of 
entitlement to service connection for tinnitus.  In a May 
2002 rating decision, the RO denied the veteran's claims of 
entitlement to service connection for PTSD and tinnitus.  The 
veteran was notified of this decision and of his appeal 
rights by letter from the RO dated May 20, 2002.  See 
38 C.F.R. § 19.25 (2003).  The veteran did not file a notice 
of disagreement (NOD) with respect to either of these claims.  
Accordingly, the Board is without jurisdiction to consider 
those issues and they will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105, the filing of a NOD initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In this connection, the Board notes that the RO received 
correspondence from the veteran on May 9, 2003 which 
requested a status report as to his PTSD claim.  While no 
special wording is required to constitute a NOD, the 
communication must express dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (the RO) and a desire to contest the result.  
See 38 C.F.R. § 20.201 (2003).  The May 2003 correspondence 
from the veteran expressed neither dissatisfaction nor 
disagreement with the May 2002 rating decision and did not 
express a desire to contest the result.  It merely requested 
a status report on the veteran's PTSD claim.  

The veteran's May 9, 2003 communication to the RO stated in 
part " . . . I have not heard anything from you concerning 
my claim for service connection for PTSD."  As noted above, 
the RO sent the veteran a letter dated May 20, 2002 which 
specifically advised him that his PTSD claim had been denied 
and informed him of his appeal rights.  That letter was sent 
to the veteran at his address of record, and there is no 
indication that it was returned by the United States Postal 
Service as undeliverable.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926). While the Ashley case dealt with regularity 
of procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied this presumption of 
regularity to procedures at the RO.  In this case, no clear 
evidence to the contrary has been presented with which to 
rebut the presumption of regularity.  It is therefore 
presumed that timely notice of the May 2002 RO decision which 
denied service connection for PTSD was sent to the veteran at 
his most recent address of record. 

If the veteran believes that the RO should have issued a 
statement of the case as to the PTSD issue, he or his 
representative should take the matter up with the RO.  
See 38 C.F.R. §§ 19.28, 19.34 (2003).


FINDINGS OF FACT

1.  In an unappealed March 1995 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's previously-denied claim of 
entitlement to service connection for bilateral hearing loss.  

2.  The evidence associated with the claims file subsequent 
to the RO's March 1995 rating decision does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The March 1995 rating decision is final.  Evidence received 
since the March 1995 rating decision is not new and material 
and the veteran's claim of entitlement to service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1103 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking service connection for 
bilateral hearing loss.  As explained in greater detail 
below, as an initial matter the Board must determine whether 
new and material evidence has been received which is 
sufficient to reopen his previously-denied claim.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The Board observes that the Court held in Quartuccio that the 
notice provisions of the VCAA apply to cases, such as this, 
in which a claimant seeks to reopen a previously denied 
claim.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the April 
2003 statement of the case (SOC) of the relevant law and 
regulations pertaining to his claim.  Additionally, and 
crucially, a letter was sent by VA to the veteran in March 
2002, with a copy to his representative, in which the veteran 
was specifically informed that to reopen his claim, he would 
need to submit evidence not previously considered showing 
that his hearing loss was incurred in or aggravated by 
military duty.  The veteran was also informed by means of 
that letter as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
The letter explained that VA would obtain government records 
and would make reasonable efforts to help him obtain evidence 
from non-federal government sources which would aide in 
substantiating the claim, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Further, he was advised that it 
remained his responsibility to ensure that VA received the 
relevant nongovernmental records.  Based on the information 
provided to the veteran and his representative, specifically 
the March 2002 letter, the Board finds that VA's statutory 
duty to notify the veteran has been fully satisfied.

The Board also notes that, even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  
That one year period has since elapsed.

The fact that the veteran's claim was adjudicated by the RO 
in May 2002, prior to the expiration of the one-year period 
following the March 2002 notification of the veteran of the 
evidence necessary to substantiate his claim, does not render 
the RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in May 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that the veteran engaged the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to appear at a personal 
hearing if he so desired.  See 38 C.F.R. § 3.103 (2003).  

Pertinent Law and Regulations

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in January 2002, the current version of the 
regulation is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A.  
§ 5108 (West 2002); see also Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.
§ 3.303 (2003).  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d) (2003); see also Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified puretone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.  

Presumption of soundness/aggravation of preexisting injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).

Factual Background

As noted in the Introduction, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss in a November 1983 rating decision; 
subsequently, the RO declined to reopen the claim in February 
1988 and March 1995 rating decisions.  

As has been discussed above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed March 1995 RO rating decision.

The "old" evidence

At the time of the March 1995 rating decision, the evidence 
of record included the veteran's service medical records.  
Audiometric testing at the time of the veteran's induction in 
June 1969 revealed the following puretone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
-5
N/A
50
LEFT
10
0
5
N/A
45

Thus, at induction, the veteran exhibited hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2003).

Physical profile records from the induction examination 
indicated "2" for hearing.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) [observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service); 
the "P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities;" the "L" is indicative of the 
"lower extremities;" the "H" reflects the state of the 
"hearing and ear;" the "E" is indicative of the eyes; and the 
"S" stands for psychiatric condition].

The veteran's service medical records are otherwise devoid of 
any reference to ear problems or exposure to acoustic trauma.  
The veteran's military occupational specialty was cook.



Audiometric examination at the time of the veteran's 
separation in 1971 revealed the following puretone threshold 
levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
N/A
5
50
LEFT
15
5
N/A
15
40

Physical profile records from the separation examination 
indicated "1" for hearing.  

The evidence of record at the time of the March 1995 rating 
decision also included various treatment records for hearing 
loss, including audiometry reports beginning in 1983.  While 
all audiometric examinations subsequent to 1983 reflect 
hearing loss for VA purposes, the most severe hearing loss 
was reported in a September 1987 audiometry report which 
revealed the following puretone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
70
80
90
LEFT
50
40
70
65
65

A November 1987 examination by Acadian Hearing and Speech 
Services also revealed moderate sloping to severe 
sensorineural hearing loss in both ears.  
August 1994 examination records from Alexandria Audiology 
Associates also noted "moderate mixed hearing loss with a 
severe to profound, sensorineural, high frequency dip for the 
right ear" and "mild, mixed, hearing loss with moderate to 
profound sensorineural, high frequency dip for the left 
ear."

The March 1995 RO decision

In March 1995 the RO declined to reopen the veteran's claim 
for service connection for bilateral hearing loss.  The RO 
found that the statutory presumption of soundness had been 
rebutted because bilateral hearing loss was clearly 
identified during audiological testing done in connection 
with the induction physical examination (the auditory 
threshold in both ears was greater than 40 decibels at 4000 
Hertz).  See 38 U.S.C.A. §§ 1111, 1132 (West 2002).  With 
respect to claimed aggravation, the RO determined that the 
statutory presumption of aggravation did not attach, since 
the audiometric examination at separation revealed no 
increase in hearing loss during service.  See 38 U.S.C.A. § 
1153 (West 2002).

Thus, although evidence of current bilateral hearing loss was 
plentiful, the evidence of record did not establish in-
service aggravation of the veteran's hearing loss and did not 
purport to show a relationship between the veteran's military 
service, or any incident thereof, and any current disability.

The veteran was notified of that decision and of his appeal 
rights by letter from the RO dated March 15, 1985.  He did 
not appeal.

The additionally submitted evidence

The evidence added to the record since the March 1995 rating 
decision consists of treatment records from the VA Medical 
Center (VAMC) in Alexandria, Louisiana dated from April 2001 
to February 2002; a March 2002 report from Dr. J.C.; and 
various statements submitted by the veteran and G.S.  This 
evidence will be analyzed below.

Analysis

In essence, the RO in March 1995 denied the veteran's claim 
because two of the three Hickson elements (in-service 
aggravation of the veteran's pre-existing bilateral hearing 
loss and medical nexus), were lacking.

The unappealed March 1995 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R.  
§ 20.1103.  As explained above, the veteran's claim for 
service connection for bilateral hearing loss may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2003).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received (i.e. after March 1995) evidence 
bears directly and substantially upon the specific matters 
under consideration, namely whether bilateral hearing loss 
was aggravated by service and/or whether bilateral hearing 
loss is related to the veteran's military service.

While the additionally received evidence may be considered 
"new" in that it was not of record at the time of the March 
1995 RO decision, it is not "material."  Treatment records 
from the Alexandria VAMC indicate that the veteran has 
mild/moderate sloping to profound sensorineural hearing loss 
in both ears.  Dr. J.C.'s treatment records also indicate 
"severe hearing loss bilateral."  These treatment records 
serve to establish a fact which was not in dispute, namely 
that the veteran has bilateral hearing loss.  These treatment 
records contain nothing which would indicate that bilateral 
hearing loss was incurred in service or aggravated thereby, 
and contain no statement that would serve to etiologically 
relate the veteran's current hearing loss to his period of 
service.

The Court has held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown,  
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  Therefore, the additional medical evidence does 
not raise the possibility of substantiating the claim.

The veteran also submitted statements alleging that his 
hearing problems were related to in-service noise exposure, 
specifically exposure to noise from artillery fire.  Implicit 
in the veteran's presentation is the contention that he 
sustained an ear injury or acoustic trauma in service.  While 
the veteran is competent to present information as to his 
experiences, such as being exposed to loud noises during 
service, he is not competent to render an opinion as to 
medical matters, such as whether he incurred in-service 
injury or acoustic trauma, or whether his pre-existing 
hearing loss was aggravated by service.  See Espiritu v. 
Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  These 
statements offered by the veteran in support of his claim 
amount to speculation and are not competent medical evidence.  
Moreover, to the extent that the veteran is contending his 
current bilateral hearing loss is due to service, this is 
duplicative of similar contentions raised in the past and is 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Furthermore, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Lay statements were also submitted from G.S. to the effect 
that he knew the veteran before service and never noticed 
that the veteran had a hearing problem until after his return 
home from service.  As noted above, a layperson without 
medical training, such as G.S. is not qualified to render an 
opinion regarding medical matters such as diagnosis and 
etiology of hearing loss.  See Espiritu and Routen, supra.  

Thus, the evidence received after March 1995 continues to 
show a current diagnosis of bilateral hearing loss; however, 
Hickson element (1) had previously been satisfied, and that 
element was not in dispute.  The additionally-received 
evidence still does not tend to establish in-service 
aggravation of the veteran's pre-existing hearing loss, 
element (2), and does not purport to show a relationship 
between military service and the veteran's current diagnosis 
of bilateral hearing loss, element (3).  As explained above, 
both of these elements were lacking at the time of the March 
1995 decision.  The additionally received evidence does not 
address these missing elements and thus does not raise the 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2003); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between service and the claimed 
disability].

In short, for reasons and bases expressed above the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
is unsuccessful.  The recently submitted evidence is not new 
and material, the claim of service connection for bilateral 
hearing loss is not reopened, and the benefit sought on 
appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
further assist the veteran in the development of his claim in 
the absence of a reopened claim.  The Board views its 
discussion above as sufficient to inform the veteran of the 
elements necessary to reopen his claim.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss.  
The claim remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



